Citation Nr: 0926994	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
pes planus with bunions.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2008, the Board remanded this claim for further 
development.  

In December 2008, the Veteran raised informal claims of 
service connection for additional foot disorders secondary to 
his already service-connected pes planus, including hallux 
valgus, hammertoes, plantar calcaneal spurring and 
osteotomies of the fifth metatarsal heads.  As these claims 
concern new secondary disorders, the Board cannot simply 
consider these new conditions as part of the increased rating 
claim.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
Therefore, the claims are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

The Veteran's pes planus is manifested by pain on 
manipulation and use, marked deformity, and calluses of the 
feet somewhat improved by orthopedic shoes, but no inward 
displacement or achillis spasm. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2004 prior to the initial adjudication of his claim 
in February 2005.  That letter informed him of his and the 
VA's respective responsibilities in obtaining supporting 
evidence.  A second letter was sent in May 2006 which 
complied with Dingess by apprising him of the downstream 
disability rating and effective date elements of his claim.  

The Board realizes the VCAA letters sent to the Veteran in 
December 2004 and May 2006 do not meet all of the 
requirements of Vazquez-Flores, especially since the RO sent 
those letters prior to the Vazquez decision being issued in 
2008.  The December 2004 letter notified him that medical or 
lay evidence must show a worsening or increase in severity of 
his bilateral pes planus, but did not also ask him about the 
effect that such worsening or increase has on his employment 
and daily life.  However, he has not alleged that this is 
tantamount to anything more than nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Mlechick v. 
Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) (noting a 
notice error is nonprejudicial if the "fundamental fairness 
of the adjudication" is unaffected).  In fact, to the 
contrary, in corresponding with VA he has demonstrated actual 
knowledge of the relevant VA laws and regulations and what 
evidence must be submitted to substantiate his increased-
rating claim.  He submitted a statement in April 2006 that 
included descriptions of how his disability affects his 
employment and activities of daily living.  Thus, the notice 
deficiencies will not affect the essential fairness of the 
adjudication and no further notice is required, especially 
absent any specific claim or pleading by him to the contrary.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he identified.  The Veteran was examined 
for VA compensation purposes in January 2005.  The Veteran 
was scheduled for a second VA compensation examination in 
October 2008.  He was unable to attend the examination and 
requested that a September 2008 VA treatment report be used 
in place of an additional examination.  Due to the 
thoroughness of the examination and the Veteran's request to 
use this examination in place of a compensation examination, 
the Board finds no prejudice to the Veteran in using this 
examination to rate his claim.  The January 2005 and 
September 2008 examination reports are adequate for rating 
purposes with respect to his pes planus, insofar as 
determining the relative severity of this condition.  
38 C.F.R. § 4.2.  The Board finds that the current record 
contains sufficient medical evidence with which to accurately 
evaluate the severity of this disability, that is, without 
the need for another examination.  38 C.F.R. § 3.327.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.	Increased Rating for Bilateral Pes Planus

The Veteran was granted service connection for bilateral pes 
planus in July 1986 and assigned an initial 10 percent 
rating.  In October 1989, the RO increased the rating to 30 
percent.  In October 2004, the Veteran filed a claim for an 
increased rating and the RO continued his 30 percent rating.  
The Veteran appealed.  He does not believe the 30 percent 
disability rating is still adequate to compensate him for the 
disruption to his daily activities caused by this condition.  
For the reasons and bases discussed below, the Board finds 
that the 30 percent rating is still the most appropriate 
rating for his bilateral pes planus.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart; see also 38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o)(2).  

The Veteran's bilateral pes planus is rated under Diagnostic 
Code 5276, which provides for a 30 percent when pes planus 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is warranted where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and is not improved by 
orthopedic shoes or appliances.

The Board has also considered the applicability of other 
diagnostic codes pertaining to the foot:  weak foot (5277), 
pes cavus (5278), Morton's disease (5279), hallux valgus 
(5280), hallux rigidus (5281), hammer toe (5282), malunion or 
nonunion of the tarsal or metatarsal bones (5283), or a 
moderate "other foot injury" (5284).  But the facts and 
circumstances of this case do not permit the application of 
these other codes or, if they may be applied, they are of no 
benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

The January 2005 VA examination found bilateral pes planus.  
The VA examiner noted that the Veteran had a gait within 
normal limits but required a cane for ambulation.  The 
examiner found that the Veteran's weight bearing line was 
over or medial to the big toe.  The Veteran had deformities 
of medial tilting of the upper border of the talus on both 
feet.  The examiner noted calluses between the Veteran's toes 
but did not mention any calluses on the plantar surface of 
the feet.  The examiner noted complaints of pain on walking 
and tenderness on palpation of the foot.  The examiner found 
no forefoot/midfoot malalignment and good Achilles alignment.  
The examiner noted that the Veteran required arch supports 
and that his symptoms are relieved by them.  X-rays confirmed 
bilateral pes planus and hallux valgus on the right foot.

The September 2008 VA treatment record indicates that the 
overall appearance of the Veteran's bilateral pes planus on 
X-ray was not significantly changed compared to prior exam.  
He noted that the Veteran had bilateral hallux valgus and had 
had osteotomies of the distal lateral heads of the fifth 
metatarsals bilaterally since the prior examination.  The 
examiner noted pain on palpation of plantar aspect of the 
feet.  The examiner noted that the Veteran had had an 80 
percent improvement in his calluses with use of Dr. Comfort 
shoegear.  

Applying the DC 5276 criteria to the facts of this case, the 
preponderance of the evidence is against a finding that the 
Veteran's pes planus is more 30 percent disabling.  The 
Veteran had complaints of foot pain and tenderness on 
palpation.  He also had bilateral deformities of medial 
tilting of the upper border of the talus, or pronation.  
However, he did not have symptoms warranting the higher 50 
percent rating, such as marked inward displacement or severe 
spasm of the Achillis.  His condition was also improved by 
orthopedic shoes or appliances making the 50 percent rating 
inappropriate.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59(2008).  
However, because the diagnostic code pertaining to pes planus 
does not contain criteria based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment, are not applicable.

In conclusion, the medical evidence indicates the Veteran's 
bilateral pes planus does not warranted a rating higher than 
30 percent.  As there is no evidence that his condition 
increased in severity beyond this point during the pendency 
of his appeal, there is no basis to "stage" the rating per 
Hart.

III.	 Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 30 
percent for the Veteran's bilateral pes planus contemplates 
the Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
bilateral pes planus has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


